Citation Nr: 0017860	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 093 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to waiver of recovery of a debt in the amount 
of $196.89 stemming from an overpayment of vocational 
rehabilitation benefits.

2.  Entitlement to waiver of recovery of debt in the amount 
of $362.91 stemming from an overpayment of vocational 
rehabilitation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from June 1990 to June 
1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to waiver of 
recovery of a debt in the amount of $559.80, stemming from an 
overpayment of vocational rehabilitation benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's action in failing to attend a scheduled 
course, resulting in a reduction of his course load, which 
created a portion of the overpayment in question, does not 
rise to the level of fraud, misrepresentation, bad faith, or 
a lack of good faith in his dealings with the government.

3.  The actions of the debtor solely contributed to the 
creation of the overpayment indebtedness of $362.91, while VA 
error is responsible for the creation of the overpayment of 
$196.89.

4.  The collection of any portion of the debt would not 
deprive the debtor or his family of basic necessities.

5.  Recovery of the debt would not nullify the objective for 
which vocational rehabilitation benefits were intended as the 
veteran has already completed the coursework for which those 
benefits were paid.

6.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

7.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSIONS OF LAW

1.  It is contrary to equity and good conscience to recover 
the appellant's debt in the amount of $196.89, stemming from 
an overpayment of vocational rehabilitation benefits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.962, 1.965 (1999).

2.  It is not contrary to equity and good conscience to 
recover the appellant's debt in the amount of $362.91, 
stemming from an overpayment of vocational rehabilitation 
benefits.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.962, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
He further contends that a waiver of recovery of a debt 
stemming from the overpayment of vocational rehabilitation 
benefits should be granted in equity and good conscience.  
After a review of the record, the Board finds that the 
veteran's indebtedness is not the result of fraud, 
misrepresentation, bad faith, or lack of good faith in his 
dealings with the government.  However, the Board further 
finds that it is not contrary to equity and good conscience 
to recover the appellant's debt in the amount of $362.91 
stemming from the overpayment of vocational rehabilitation 
benefits.  The Board further finds that it would be contrary 
to equity and good conscience to recover the appellant's debt 
in the amount of $196.89 stemming from an overpayment of 
vocational rehabilitation benefits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (1999), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  The Board also notes that any misrepresentation 
of material fact must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b) (1999).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (1999).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a balancing of the faults, weighing the fault of 
the debtor against any fault attributable to VA.  38 C.F.R. 
§ 1.965(a) (1999).

The Board notes that the veteran's debt stems from two 
overpayments.  The first overpayment, in the amount of 
$362.91 was created by a September 8, 1997, letter which 
reduced the veteran's vocational rehabilitation benefits due 
to a change in the veteran's scheduled course load.  The 
second overpayment, in the amount of $196.89 was created by a 
September 17, 1997, letter which terminated the veteran's 
vocational rehabilitation benefits due to the end of his 
educational term on August 14, 1997.

The Board finds that the veteran's conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
In regard to the $362.91 debt, the veteran merely dropped a 
course.  He made no affirmative statements of 
misrepresentation, nor did he exercise any intent to deceive.  
In regard to the $196.89 debt, the veteran was erroneously 
overpaid by VA.  In neither instance would the veteran's 
conduct constitute fraud, misrepresentation, bad faith, or 
lack of good faith.  Therefore, the Board will evaluate the 
veteran's claims of entitlement to waiver of recovery of debt 
pursuant to the principles of equity and good conscience.

A.  A debt in the amount of $196.89 stemming from an 
overpayment of vocational rehabilitation benefits.

The veteran's debt in the amount of $196.89 originated from 
an erroneous overpayment on the part of VA.  That overpayment 
was created by a September 17, 1997, letter which terminated 
the veteran's vocational rehabilitation benefits on August 
15, 1997, due to the end of the term.

The Board notes that VA had sufficient advance notice that 
the end of the veteran's term would occur on August 14, 1997.  
A June 3, 1997, VA Form 28-1905, Authorization and 
Certification of Entrance or Reentrance into Rehabilitation 
and Certification of Status, indicates that the veteran's 
term was scheduled to end on August 14, 1997.  A July 30, 
1997, VA Form 22-1999b, Notice of Change in Student Status, 
likewise indicates that the veteran's term was scheduled to 
end on August 14, 1997.  Therefore, in balancing the fault of 
the creation of this overpayment, the Board finds that the 
overpayment was created solely due to VA error and that the 
actions of the debtor did not contribute to the creation of 
this debt.

The Board finds that collection of this debt would not 
deprive the debtor or the debtor's family of basic 
necessities as the amount of the debt is minimal.  The Board 
finds that recovery of the debt would not nullify the 
objective for which benefits are intended as the veteran has 
completed the coursework for which those benefits were paid.  
The Board finds that failure to make restitution would result 
in an unfair gain to the debtor, however, the Board notes 
that the amount concerned is minimal.  The evidence does not 
show that the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  The 
Board has balanced these factors and finds the single most 
overwhelming factor in this decision is that the overpayment 
was the result of an error by VA.

Thus, the Board finds that it is contrary to equity and good 
conscience to recover the veteran's debt in the amount of 
$196.89, as that debt originated solely due to VA error.

B.  A debt in the amount of $362.91 stemming from an 
overpayment of vocational rehabilitation benefits.

The veteran's debt in the amount of $362.91 originated when 
the veteran decreased his course load from full time to three 
quarters time for the term from June 2, 1997, to August 14, 
1997.  A July 30, 1997, VA Form 22-1999b, Notice of Change in 
Student Status, indicates that the veteran was dropped from a 
course by the instructor for lack of attendance.  That 
decreased his course load from nine semester hours to six 
semester hours, and thus from full time to three quarters 
time.  That form indicated that the course reduction was 
effective July 7, 1997.

The Board notes that the veteran was informed prior to the 
creation of the debt that dropping a course or being dropped 
from a course could result in an overpayment.  In a February 
1996 letter the veteran was informed that,

You have to meet the same requirements 
for attendance as everyone else in school 
or on-the-job training.  All leave, 
whether ordinary or sick, must be 
approved.  Non approved leave may result 
in loss of subsistence allowance for the 
period of your absence.  A continued 
absence of which we are not informed may 
[be] interpreted as a withdrawal from 
training, in which case payment of 
benefits will be suspended.

An enclosure with that letter entitled Preventing Chapter 31 
Overpayments informed that the veteran that, "you should 
understand your obligation to immediately report changes in 
your enrollment (reductions and terminations) to your 
training facility and your vocational rehabilitation 
specialist counselor to avoid or minimize receipt of 
erroneous overpayments."  The veteran was informed that 
notifying only his training facility and not VA would result 
in a longer time required to correct his payments and 
increase the possibility of an erroneous payment.

The Board finds that the veteran is solely at fault in the 
creation of this debt.  He was dropped from a course by the 
instructor due to lack of attendance.  He failed to promptly 
notify VA.  His training facility later informed VA, 
resulting in an overpayment.  Therefore, the Board finds that 
the veteran's actions are the sole factor in the creation of 
this debt and VA bears no fault.

The Board finds that collection of this debt would not 
deprive the debtor or the debtor's family of basic 
necessities as the amount of the debt is minimal.  The 
veteran's most current financial status report, dated in 
December 1997, shows that the veteran and his spouse have 
monthly income of $1,635.00 and monthly expenses of 
$3,381.49, with a monthly shortfall of $1,746.49.  However, 
the Board notes that the veteran's expenses included two 
expensive automobiles and insurance for those automobiles.  
The veteran's listed expenses also included items which could 
not be deemed to be necessities, such as a large telephone 
bill and monthly cable payments.  The Board finds that to 
recover the veteran's debt of $362.91 would not deprive the 
veteran or his family of any necessities, but merely of 
luxuries.  The veteran must accord his debt to the government 
the same consideration given to his other debts, including 
his credit card debts.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended as the veteran 
has completed the coursework for which those benefits were 
paid.  The Board finds that failure to make restitution would 
result in an unfair gain to the debtor.  The evidence does 
not show that the debtor has changed position to his 
detriment due to his reliance upon the receipt of VA 
benefits.  The Board has balanced these factors and has 
specifically considered the veteran's fault in the creation 
of the overpayment in finding that recovery would not be 
contrary to equity and good conscience.  The Board has also 
considered the small amount of the debt involved and the 
nature of the veteran's listed expenses in finding that 
recovery would not be contrary to equity and good conscience.

Thus, the Board finds that it is not contrary to equity and 
good conscience to recover the veteran's debt in the amount 
of $362.91.

C.  Conclusion

Accordingly, the Board finds that the veteran's indebtedness 
is not the result of fraud, misrepresentation, bad faith, or 
lack of good faith in his dealings with the government.  The 
Board further finds that it is contrary to equity and good 
conscience to recover the appellant's debt in the amount of 
$196.89, stemming from an erroneous overpayment of vocational 
rehabilitation benefits.  The Board additionally finds that 
it is not contrary to equity and good conscience to recover 
the appellant's debt in the amount of $362.91, stemming from 
an overpayment of vocational rehabilitation benefits.  
Therefore, waiver of recovery of a debt in the amount of 
$196.89 is granted, while waiver of recovery of a debt in the 
amount of $362.91 is denied.  38 U.S.C.A. §§ 5107, 5302 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 (1999).





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$196.89 stemming from an overpayment of vocational 
rehabilitation benefits is granted.

Entitlement to waiver of recovery of debt in the amount of 
$362.91 stemming from an overpayment of vocational 
rehabilitation benefits is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



